— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record, and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. As petitioner has received all of the relief to which he is entitled, the proceeding is dismissed as moot (see Matter of Torres v Bezio, 92 AD3d 1053 [2012]; Matter of Kalwasinski v Fischer, 92 AD3d 1069, 1069-1070 [2012]).
Peters, P.J., Rose, Spain, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.